EXHIBIT 10.2
PLATINUM UNDERWRITERS HOLDINGS, LTD.
AMENDED AND RESTATED SHARE UNIT PLAN
FOR NONEMPLOYEE DIRECTORS
(Effective as of July 24, 2008)
1. Introduction
          The Board of Directors of Platinum Underwriters Holdings, Ltd. (the
“Company”) has determined that it is in the best interests of the Company and
its shareholders to amend and restate the Platinum Underwriters Holdings, Ltd.,
Share Unit Plan for Nonemployee Directors (as so amended and restated, the
“Plan”), which is intended to promote the interests of the Company and its
shareholders by paying part or all of the compensation of the Company’s
nonemployee directors in the form of an economic equivalent of an equity
interest in the Company. The Plan provides for the conversion of at least
50 percent and up to 100 percent of the Director Fees for each calendar year
into units of measurement relating to the value of the Company’s Common Shares,
and for payment to the director of the value of such units after five calendar
years (or upon termination from service on the Board, if earlier), so that a
director will normally receive payment under the Plan each successive year in
respect of the fees originally converted into units in the year preceding the
fifth calendar year prior to the year of payment.
2. Definitions
          (a) “Board” means the Board of Directors of the Company.
          (b) “Common Shares” means the common shares of the Company, par value
$0.01.
          (c) “Company” means Platinum Underwriters Holdings, Ltd., a Bermuda
company.
          (d) “Director Fees” means the annual retainer fee, meeting fees and
committee fees earned by the Participant for his service on the Board.
          (e) “Fair Market Value” of Common Shares as of a given date means the
closing sales price of Common Shares on the New York Stock Exchange or other
exchange or securities market as reflected on the composite index on the trading
day immediately preceding the date as of which Fair Market Value is to be
determined, or in the absence of any reported sales of Common Shares on such
date, on the first preceding date on which any such sale shall have been
reported. If the Common Shares are not listed on the New York Stock Exchange or
other exchange or securities market on the date as of which Fair Market Value is
to be determined, the Board shall determine in good faith the Fair Market Value
in whatever manner it considers appropriate.
          (f) “Mandatory Conversion” means the required conversion of 50 percent
of a Participant’s Director Fees into a Share Unit Award pursuant to Section 5
hereof.

 



--------------------------------------------------------------------------------



 



          (g) “Participant” means a member of the Board who is not an employee
of the Company or any of its affiliates.
          (h) “Realization Date” means, with respect to each Share Unit
allocated to a Participant’s Share Unit Account, the first business day
following the earlier of (i) the date that is five years following the end of
the calendar year that includes the calendar quarter for which such Share Unit
is awarded to such Participant, or (ii) the date such Participant has a
“separation from service” from the Company (within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended) in connection with, or
following, such Participant’s cessation of service on the Board.
          (i) “Share Unit” means a non-voting unit of measurement based on the
value of a Common Share, which entitles a participant to receive payment in
accordance with the terms of the Plan.
          (j) “Share Unit Account” means a book account maintained by the
Company reflecting the Share Units allocated to a Participant pursuant to
Section 5 hereof as a result of the Participant’s Mandatory Conversions and
Voluntary Conversions and such additional Share Units as shall be credited
thereto in respect of dividends paid on the Common Shares.
          (k) “Share Unit Award” means an Award under Section 5 hereof of Share
Units.
          (l) “Voluntary Conversion” means the conversion based on the election
of a Participant of all or part of such Participant’s Director Fees otherwise
payable to such Participant in cash into a Share Unit Award pursuant to
Section 5 hereof.
3. Common Shares Subject to the Plan
          (a) Number of Shares
          Subject to the following provisions of this Section 3, the aggregate
number of Common Shares that may be issued under the Plan is 150,000 Common
Shares. The Common Shares to be delivered under the Plan will be made available
from authorized but unissued Common Shares or from reacquired shares. To the
extent that any Share Unit Award is forfeited or terminated for any reason or is
not paid in Common Shares, the number of Common Shares covered thereby shall not
be charged against the foregoing maximum share limitation.
          (b) Adjustments
          If there shall occur any recapitalization, reclassification, share
dividend, share split, reverse share split, or other distribution with respect
to the Common Shares, or other change in corporate structure affecting the
Common Shares, the Board may, in the manner and to the extent that it deems
appropriate and equitable and consistent with the terms of this Plan, cause an
adjustment to be made in (i) the maximum number and kind of shares provided in
Section 3(a)

- 2 -



--------------------------------------------------------------------------------



 



hereof and (ii) the Share Units allocated to Participants’ Share Unit Accounts
in accordance with Section 5(e) hereof.
4. Administration
          The Plan shall be administered by the Board. The Board shall have full
authority to administer the Plan, including the discretionary authority to
interpret and construe all provisions of the Plan, to resolve all questions of
fact arising under the Plan, and to adopt such rules and regulations for
administering the Plan as it may deem necessary or appropriate. Decisions of the
Board shall be final and binding on all parties. The Board may delegate
administrative responsibilities under the Plan to appropriate officers or
employees of the Company. All expenses of the Plan shall be borne by the
Company.
5. Crediting of Share Units
          (a) Mandatory Conversions
          For each calendar quarter in which the Plan is in effect, 50 percent
of the aggregate dollar amount of a Participant’s Director Fees payable for such
quarter shall be converted into a Share Unit Award pursuant to Section 5(c)
hereof.
          (b) Voluntary Conversions
          For each calendar quarter in which the Plan is in effect, a
Participant may elect to convert all or any portion of his Director Fees payable
for such quarter (in addition to those required to be converted under Section
5(a) hereof) into a Share Unit Award pursuant to Section 5(c) hereof. Each
Voluntary Conversion shall be made on the basis of a Participant’s written
election stating the amount by which such Director Fees shall be converted to a
Share Unit Award. Each such election shall be made in the form required by the
Board, shall be delivered to the Company no later than December 31 of the
calendar year immediately preceding the calendar year for which the election is
made, and shall be effective for each calendar quarter of such calendar year. In
the case of a member of the Board who first becomes a Participant in middle of a
calendar year, such election for such year must be made within 30 days following
such member becoming a Participant, and shall apply only to calendar quarters
that begin following the date such election is made.
          (c) Share Unit Awards
          A Participant shall receive a Share Unit Award for each calendar
quarter in respect of his Mandatory Conversion and any Voluntary Conversion
applicable to such quarter. Such Share Unit Award shall equal the number of the
Share Units determined by dividing (A) the aggregate dollar amount of such
Participant’s Director Fees that are to be converted into a Share Unit Award for
the quarter, including the Mandatory Conversion and any Voluntary Conversion, by
(B) the Fair Market Value of the Common Shares on the last business day of such
calendar quarter. Each Share Unit Award shall be credited to a Participant’s
Share Unit Account as of the first day following the end of the calendar quarter
for which such Share Unit Award is granted.

- 3 -



--------------------------------------------------------------------------------



 



          (d) Dividend Equivalents
          As of any date that cash dividends are paid with respect to the Common
Shares from time to time, each Participant’s Share Unit Account shall be
credited with an additional number of Share Units determined by dividing (A) the
aggregate dollar amount of the dividends that would have been paid on the Share
Units credited to such Participant’s Share Unit Account as of the record date
for such dividend had such Share Units been actual Common Shares by (B) the Fair
Market Value of the Common Shares on the dividend payment date.
          (e) Certain Adjustment
          If there shall occur any recapitalization, reclassification, share
dividend, share split, reverse share split, or other distribution with respect
to the Common Shares, or other change in corporate structure affecting the
Common Shares, the Board may, in the manner and to the extent that it deems
appropriate and equitable to the Participants and consistent with the terms of
this Plan, cause an adjustment to be made in the Participants’ Share Unit
Accounts. It is intended that in making such adjustments, the Board will seek to
treat each Participant as if he were a shareholder of the Common Shares of the
number of Share Units credited to his Share Unit Account (but without
duplication of any benefits that may be provided under Section 4(d) hereof).
Except as is expressly provided in this Section, Participants shall have no
rights as a result of any such change in the Common Shares or other event.
6. Distributions of Benefits
          (a) Valuation and Payment of Units
          Subject to Section 7 hereof, a Participant shall be entitled to a
benefit under the Plan with respect to each Share Unit Award upon the
Realization Date for such Share Unit Award. Such benefit shall be equal to the
amount determined by multiplying (A) the number of Share Units credited to the
Participant’s Share Unit Account in respect of the Share Unit Award for which
the Realization Date has occurred by (B) the Fair Market Value of the Common
Shares on the Realization Date. Each such amount shall be paid within 30 days
after the applicable Realization Date, at the discretion of the Board, in cash
or in Common Shares, or in some combination thereof.
          (b) Payment of Additional Dividends
          Subject to Section 7 hereof, if, pursuant to Section 5(d) hereof,
additional Share Units are required to be credited to a Participant’s Share Unit
Account in respect of Share Units that were held in such Participant’s Share
Unit Account as of the record date for dividends paid on the Common Shares that
are paid after the payment to such Participant of a benefit in respect of such
Share Units, the Company shall pay to such Participant a cash amount in respect
of such dividends equal to the dollar amount of such dividends. Such amount
shall be paid to such Participant within 30 days after the dividend payment
date.

- 4 -



--------------------------------------------------------------------------------



 



          (c) Payment of Nonconverted Fees
          Subject to Section 7 hereof, in the event that a Participant ceases to
be a member of the Board prior to the time that Share Units are credited to his
Share Unit Account pursuant to Section 5(c) hereof in respect of his Mandatory
Conversion or Voluntary Conversion for a calendar quarter, the amount of all
Director Fees earned by such Participant during such quarter shall be paid to
such Participant in cash within 30 days after his termination of service as a
director.
7. Forfeiture of Benefits
          A Participant’s benefits hereunder shall be nonforfeitable, except
that a Participant shall forfeit all rights to all benefits hereunder in respect
of Mandatory Conversions, Voluntary Conversions and Share Units credited to such
Participant’s Share Unit Account if such Participant’s status as a director of
the Company is terminated for “Cause,” as determined by the Board in its sole
discretion.
8. Beneficiaries
          Any payment required to be made to a Participant hereunder that cannot
be made to such Participant because of his death shall be made to such
Participant’s beneficiary or beneficiaries, subject to applicable law. A
Participant shall have the right to designate in writing from time to time a
beneficiary or beneficiaries by filing a written notice of such designation with
the Board. In the event a beneficiary designated by a Participant does not
survive such Participant and no successor beneficiary is selected, or in the
event no valid designation has been made, such Participant’s beneficiary shall
be such Participant’s estate.
9. Unfunded Status
          The Plan shall be unfunded, and Mandatory Conversions, Voluntary
Conversions, Share Units credited to a Participant’s Share Unit Account and all
benefits payable to a Participant under the Plan represent merely unfunded,
unsecured promises of the Company to pay a sum of money to such Participant in
the future.
10. Transfers Prohibited
          No transfer (other than pursuant to Section 8 hereof) by a Participant
of any right to any payment hereunder, whether voluntary or involuntary, by
operation of law or otherwise, and whether by means of alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment,
charge, or encumbrance of any kind, shall vest the transferee with any interest
or right, and any attempt to so alienate, sell, transfer, assign, pledge,
attach, charge, or otherwise encumber any such amount, whether presently or
thereafter payable, shall be void and of no force or effect.

- 5 -



--------------------------------------------------------------------------------



 



11. Limitation of Rights
          Nothing contained in the Plan shall confer upon any Participant any
right (i) as a shareholder of the Company or (ii) with respect to the
continuation of a Participant’s status as a director of the Company.
12. Termination and Amendment
          The Plan may be terminated at any time by the Board. The Plan may be
amended by the Board from time to time in any respect; provided, however, that
no such termination or amendment may reduce the number or the value of Share
Units theretofore credited or creditable to a Participant’s Share Unit Account
without the affected Participant’s prior written consent.
13. Choice of Law
          The Plan and all rights hereunder shall be subject to and interpreted
in accordance with the laws of the State of New York, without reference to the
principles of conflicts of laws, and to applicable federal securities laws.

- 6 -